Title: From Alexander Hamilton to James Miller, 14 April 1800
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            NY. April 14th. 1800
          
          A reinforcement of about five hundred men will march from this quarter for the Western Army in the course of the ensuing month—I have written to the QM General directing him to provide the necessary boats for transporting conveying them down the Ohio—This information may be is given to you in order that any measures that you may be prepared to take any measures which the case may call for in this quarter
          Enclosed is an extract of a letter just received from Col. Hamtramck.
           James Miller Esr
        